In a medical malpractice action, the Lutheran Medical Center appeals from an order of the Supreme Court, Kings County, dated March 10, 1976, which granted its motion to dismiss the complaint for lack of prosecution unless plaintiff filed a statement of readiness and note of issue by a date certain. Order affirmed, without costs or disbursements. On the facts of this case, it was a proper exercise of discretion for Special Term to have granted the motion to dismiss for failure to prosecute only if plaintiff failed to file a statement of readiness and note of issue by a date certain (see Moran v Rynar, 39 AD2d 718). Gulotta, P. J., Hopkins, Latham, Cohalan and Hawkins, JJ., concur.